Judgment reversed and new trial granted, costs to abide the event, because we think that the evidence was sufficient to make out aprima facie case to the effect that the representation made by the defendant to the plaintiff, to induce the settlement made between them, which representation was to the effect that the refinery had refused to execute defendant’s orders unless he paid for the sugar in advance, was false to the knowledge of the defendant, and because we think that the plaintiff’s evidence as to the other essential elements to make out his cause of action was sufficient to warrant submission to the jury. Jenks, P. J., Thomas, Mills, Rich and Putnam, JJ., concurred.